Exhibit 10.14

 

 

December 12, 2011                            

 

William Hawkins

2650 Marshland Road

Wayzata, MN 55391

 

 

Dear Bill,

 

In connection with your service as Chief Executive Officer of Immucor, Inc. and
IVD Holdings Inc. (collectively, the “Company”), TPG Capital, L.P. (“TPG”)
wishes to enter into a side letter agreement with you regarding certain matters
relating to your service with certain companies affiliated with TPG, as set
forth below.

 

TPG and you (the “Executive”) hereby agree as follows:

 

 

1.

Effective October 17, 2011, you will become a Senior Advisor for TPG. Unless
mutually agreed otherwise by the parties, your role as a Senior Advisor will
terminate only upon the termination of the Executive’s employment with the
Company.

 

 

2.

In connection with your role as a Senior Advisor, commencing in 2012, TPG will
invite you to join the board of directors of one or more companies owned by
investment funds managed by TPG (each such position, a “Portfolio Company
Directorship”), other than the Companies. For each Portfolio Company
Directorship, you will be paid the full and standard annual board fee (either in
cash, equity or some combination thereof) relating to such Portfolio Company
Directorship by the company to which such Portfolio Company Directorship relates
(the “Portfolio Company”). However, in the event that you are not paid an
aggregate amount of at least $140,000 per year (taking into account all cash and
the fair market value of all equity paid) on a pre-tax basis (the “Minimum Board
Fee”) in respect of all Portfolio Company Directorships for such year, TPG will
(or cause the Company to) pay you an amount in cash equal to the difference
between the aggregate amount actually paid to you (taking into account all cash
and the fair market value of all equity paid) in respect of all such Portfolio
Company Directorships and the Minimum Board Fee. Such payment, if any, shall be
paid not later than March 15 of the year following the calendar year to which
such amount relates. For the avoidance of doubt, except as described in this
paragraph, the Executive shall not be entitled to any compensation from TPG or
its affiliates in his role as Senior Advisor to TPG.

 

 

3.

TPG represents and warrants that the exercise price for the options to be
granted under Section 3(c) of the Employment Agreement ($100 per share) and the
amount to be paid by the Executive for shares of common stock of IVD Holdings
Inc. pursuant to Section 3(d) of the Employment Agreement ($100 per share) is
equal to (after taking into account IVD Holdings Inc.’s stock split effective
October 11, 2011) the amount paid per share of common stock of IVD Holdings Inc.
by funds affiliated with TPG pursuant to the Agreement and Plan of Merger among
Immucor, Inc., IVD Holdings Inc. and IVD Acquisition Corp. dated July 2, 2011 to
acquire Immucor, Inc.

 

 

 
 

--------------------------------------------------------------------------------

 

 

 

4.

With respect to each Portfolio Company Directorship, TPG shall cause the
Portfolio Company to purchase and maintain reasonable and customary directors’
and officers’ liability insurance coverage covering the Portfolio Company and
the Executive. TPG shall also cause the Portfolio Company to enter into an
indemnification or similar agreement with Executive on the same terms as the
Portfolio Company provides to any other director of the Portfolio Company (if
any).

 

 

5.

This letter agreement may not be orally amended, modified, extended or
terminated, nor shall any purported oral waiver of any of its provisions be
effective.

 

 

6.

This letter agreement may be amended, modified, extended or terminated, and the
provisions hereof may be waived, only by an agreement in writing signed by TPG
and the Executive.

 

 

7.

No provision in this letter agreement will give, or be construed to give, any
legal or equitable rights hereunder to any person other than the undersigned
parties hereto and, with respect to TPG, its successors and assigns.

 

 

8.

This letter agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without reference to its principles of conflicts
of law.

 

 

 

 

[Remainder of page intentionally left blank.]     

 

 

 

 

 
 

--------------------------------------------------------------------------------

 

 

If you are in agreement with the foregoing, then please kindly acknowledge the
same by signing in the space provided below.

 



 

 

  Sincerely,                

TPG CAPITAL, L.P.

         

By: TPG Capital Advisors, LLC its General Partner

             By: /s/        Name: Ronald Cami       Title: Vice President      
                     

WILLIAM HAWKINS

                     

 

 







 

 

[Signature Page to Letter Agreement]